Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-18-00301-CV

                           IN THE INTEREST OF A.M.O., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01432
                          Honorable Richard Garcia, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We ORDER no costs assessed because appellant is indigent.

       SIGNED October 17, 2018.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice